Citation Nr: 0942135	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  03-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to radiation.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to a rating in excess of 10 percent for 
arthralgia with gout.

4.  Entitlement to a rating in excess of 10 percent for right 
ankle traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to September 
1949, and from October 1949 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the heart disease claim, and a July 2007 
rating decision by the RO in Waco, Texas, which confirmed and 
continued the respective 10 percent ratings for the service-
connected arthralgia with gout and the right ankle traumatic 
arthritis.

The Veteran and his spouse provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge in June 
2009.  A transcript of this hearing has been associated with 
the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Veteran's increased rating claims for his 
service-connected arthralgia with gout and right ankle 
traumatic arthritis are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the June 2009 Board hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew his appeal 
as to the issue of entitlement to service connection for 
prostate cancer, to include as due to exposure to radiation.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current heart disease was incurred in or otherwise the result 
of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal of 
the issue of entitlement to increased initial evaluations for 
a service-connected lumbar spine disability have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  Service connection is not warranted for the Veteran's 
heart disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b) (2009).  
Withdrawal may be made by a veteran or his authorized 
representative.  38 C.F.R. § 20.204(a) (2009).

At the June 2009 Board hearing, the Veteran, orally and in 
writing, withdrew the appeal as to this issue.  See 38 C.F.R. 
§ 20.204(b)(1) (2009).  The Veteran's representative stated 
the desire to withdraw the appeal and the Veteran agreed, on 
the record of the hearing.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to this issue.  38 C.F.R. § 
20.204(c) (2009).  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for prostate cancer.

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
pre-adjudication notice via a June 2001 letter which was 
clearly dated prior to the March 2002 rating decision that is 
the subject of this appeal.  In pertinent part, this letter 
informed the Veteran of what was necessary to substantiate a 
service connection claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the Veteran was not specifically 
sent a VCAA letter regarding his heart disease that included 
the information on disability rating(s) and effective date(s) 
as outlined by the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, this information was included in 
letters pertaining to other claims he had for VA benefits, 
including a March 2007 letter regarding his current increased 
rating claims and a November 2007 letter regarding a claim of 
service connection for hypertension.  Thus, it does appear 
the Veteran has been apprised of and is aware of this general 
information.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Moreover, the focus of this case is whether service 
connection is warranted for the Veteran's heart disease, for 
which, as detailed above, he received adequate notification.  
In short, the outcome of this case does not depend upon the 
information discussed by the Dingess holding.  The Board 
further notes that, for the reasons addressed below, service 
connection must be denied for heart disease as the 
preponderance of the evidence is unfavorable.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the Veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claim, to include at the June 2009 
Board hearing.  The Board acknowledges that the Veteran 
indicated outpatient treatment at the Keesler Air Force Base 
from February 1966 to July 1969, and no such records are on 
file.  However, as detailed in a June 2008 memorandum, VA 
made multiple efforts to obtain such records through official 
channels and ultimately made a formal finding that these 
records were unavailable.  The Veteran has not indicated any 
other outstanding evidence that has not been obtained or 
requested by the RO.  Although no VA medical examination was 
accorded to the Veteran, for the reasons stated below the 
Board concludes that no such development is warranted based 
on the facts of this case.  Consequently, the Board finds 
that the duty to assist the Veteran has been satisfied in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection may also 
be established on a presumptive basis for certain chronic 
disease, such as cardiovascular-renal disease including 
hyperextension, is present to a compensable degree within the 
first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board does note, however, that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran contends he was treated while on 
active duty for a heart condition, including EKGs but no 
angiograms or blood tests.  He also indicated that he had a 
heart attack during service, and had chest pressure/pains on 
various occasions.  Following service, he had his first open 
heart surgery in 1985.  

A review of the Veteran's service treatment records confirm 
that he was treated for complaints of chest pain while on 
active duty.  In pertinent part, records dated in December 
1964 noted his complaints of migratory joint pains, as well 
as a past history 5 months earlier of mild shortness of 
breath on exertion accompanied by a sensation of "pressure" 
in the substernal area.  Examination of the HEENT was within 
normal limits, with the chest clear throughout to P&A; the 
heart was not enlarged and there was no murmur or gallop; CBC 
and urinalysis were within normal limits.  Impressions at 
that time included arthralgia of undetermined etiology; and 
probable organic heart disease, etiology ASHD.  He was 
transferred for further evaluation and opinion.

Subsequent records from December 1964 indicate the Veteran 
was hospitalized for 2 days for complaints of chest pain of 2 
years duration.  The Veteran's medical history was noted, as 
well as the results of medical evaluation and testing.  In 
pertinent part, it was noted that urinalysis was 
unremarkable, chest X-ray was negative, and EKG was within 
normal limits.  The results of a CBC and BUN were also noted.  
Following this evaluation, it was concluded that the Veteran 
did not have arteriosclerotic heart disease or any other type 
of heart disease.  The only characteristic of angina pectoris 
related to the Veteran's discomfort was the fact that it was 
a heavy feeling, but this was all.  Further, the examiner did 
not know what the chest discomfort represented, nor the 
complaints of extremities and lower back, but it was stated 
that these complaints coupled with a low white count might 
suggest a collagen disease such as lupus, and that this 
should be kept in mind for the future.  At that time, 
however, the examiner stated that he would not hesitate to 
give the Veteran a clean bill of health.  In addition, it was 
noted that the Veteran attributed his discomfort to emotional 
factors, and that he may well be right.  The Veteran was 
discharged with no disease found at that time.

The Board further notes that the Veteran's September 1965 
retirement examination clinically evaluated his heart as 
normal.  Moreover, it was noted that the Veteran had been 
evaluated at the cardiology clinic, at which time physical 
examination was completely negative, his complaint was 
believed to be emotional, and no disease was found.  

The Veteran's chest pains were also noted and evaluated as 
part of a May 1966 VA medical examination.  At that time, 
examination of the heart showed a regular rate and rhythm 
without murmurs, thrills, rubs or evidence of clinical 
enlargement.  Chest X-ray and EKG were both normal on this 
examination.  No heart disease was diagnosed on this 
examination.

The Veteran's chest and lungs also appeared normal on 
subsequent July 1971 VA chest X-rays.

The first indication of heart disease in the competent 
medical evidence is in the mid-1980s, approximately 20 years 
after the Veteran's separation from active service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the Veteran's current heart disease to active 
service.  Moreover, the Board concludes that no development 
on this matter is warranted in this case.  Although the 
Veteran is competent to describe his visible symptomatology, 
including chest pain(s), he is not competent to diagnose 
heart disease which is an internal condition.  Further, as 
detailed above, the Veteran was evaluated for possible heart 
disease while on active duty in 1964, and again by the May 
1966 VA medical examination following service.  Simply put, 
no evidence of heart disease was found at that time on 
competent medical evaluation during service or within the 
first post-service year.  The Board also observes that the 
in-service complaints of chest pain have been attributed to 
the already service-connected arthralgia with gout.

In short, while the Veteran did experience chest pain during 
service, his lay complaints were attributed to a condition 
other than heart disease; and competent medical evaluation 
contemporaneous to and following service evaluated him for 
heart disease and found no such condition was present.  In 
the absence of evidence of in-service incurrence or 
aggravation of the claimed disability, referral of this case 
for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the 
Veteran's current heart disease to military service.  Rather, 
the competent medical evidence indicates the Veteran was 
clinically determined not to have heart disease either during 
service or for years following service.  The Court has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For these reasons, the Board finds that the preponderance of 
the competent medical and other evidence of record is against 
a finding that the Veteran's current heart disease was 
incurred in or otherwise the result of active service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal with respect to this claim must be denied.


ORDER

The claim of entitlement to service connection for prostate 
cancer is dismissed.

Entitlement to service connection for heart disease is 
denied.


REMAND

In this case, the Board acknowledges that the Veteran was 
accorded VA medical examinations in April 2007 and November 
2008 which evaluated the severity of his service-connected 
arthralgia with gout and right ankle traumatic arthritis.  
However, he has indicated that these disabilities have 
increased in severity since the last VA medical examination.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
concludes that a remand is required for a new examination(s) 
of these service-connected disabilities.

Since the Board has determined that a new examination is 
necessary, the Veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board also notes the Veteran indicated at his June 2009 
hearing that he continued to receive ongoing treatment for 
his arthritis through the VA, and was scheduled for 
evaluation by a rheumatologist later that month.  As such, he 
has indicated the existence of pertinent medical records that 
are not on file.  Therefore, a remand is also required to 
obtain these records.

The Board further notes that the Veteran's service-connected 
arthralgia with gout is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5017-5002.  Diagnostic Code 5017 
provides that gout is to be rated under Diagnostic Code 5002 
(rheumatoid arthritis). 38 C.F.R. § 4.71a.  In pertinent 
part, Diagnostic Code 5002 provides that rheumatoid arthritis 
will be rated based on either as an active process or on the 
basis of chronic residuals, and the higher rating will be 
assigned.  Ratings for rheumatoid arthritis as an active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be assigned a 20 percent evaluation for one or 
two exacerbations a year in a well-established diagnosis; a 
40 percent evaluation for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year; 60 percent evaluation for 
symptoms that are less than criteria for 100 percent rating, 
but with weight loss and anemia, that are productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods; and a 100 percent evaluation 
for constitutional manifestations associated with active 
joint involvement that is totally incapacitating.  In 
addition, under Diagnostic Code 5002, chronic residuals such 
as limitation of motion or favorable or unfavorable ankylosis 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved.

In this case, it has been contended, to include in a May 2009 
statement, that the Veteran's service-connected arthralgia 
with gout has resulted in impairment of multiple joints, to 
include both knees and both ankles.  Therefore, it has been 
intimated that separate ratings should be assigned for these 
affected joints.  As a remand has already been deemed 
necessary, the Board finds that this contention should be 
addressed below when the AMC/RO readjudicates this case.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his service-connected arthralgia with 
gout and right ankle traumatic arthritis 
since November 2008.  The AMC/RO should 
specifically requests records from Dr. 
Cheatum.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected 
arthralgia with gout and right ankle 
traumatic arthritis.  The claims folder 
should be made available to the examiner 
for review before the examination.  

It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The AMC/RO's decision should 
reflect consideration of whether separate 
ratings for multiple joints are warranted 
as chronic residuals in accord with the 
provisions of Diagnostic Code 5002.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in December 2008, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


